Citation Nr: 0703877	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-10 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for left knee disability (diagnosed as 
degenerative changes) has been received.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for residuals of a 
urinary tract infection.

5.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C. § 1151, based on VA left eye surgery 
in May 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
July 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from August 2002 and September 2004 rating decisions.  
In the August 2002 rating decision, the RO, inter alia, 
declined to reopen the veteran's claim for  service 
connection for left knee disability (diagnosed as 
degenerative changes); and denied the veteran service 
connection for degenerative joint disease of the right knee, 
for degenerative disc disease of the lumbar spine, and for 
residuals of a urinary tract infection.  The veteran filed a 
notice of disagreement (NOD) in September 2003.

In September 2004, the RO denied the veteran entitlement to 
compensation benefits, under the provisions of 38 U.S.C. 
§ 1151, based on left eye surgery.    In November 2004, the 
veteran filed an NOD with this decision.

In February 2005, the RO issued statements of the case (SOCs) 
regarding all matters for which the veteran expressed 
disagreement.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

The Board's decision on the request to reopen the claim for 
service connection for left knee degenerative changes, as 
well as the claims for service connection for degenerative 
joint disease of the right knee, for degenerative joint 
disease of the lumbar spine, and for residuals of a urinary 
tract infection is set forth below.  The claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C. § 1151, based on VA surgery of the left eye in May 
2003, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In February 1988, the RO denied the veteran's claim for 
service connection for a left knee condition.  Although the 
veteran filed a notice of disagreement with this action, he 
did not perfect an appeal to the Board.  

3.  The evidence received since the February 1988 decision is 
cumulative or redundant of evidence previously of record, or 
does not relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.

4.  Degenerative joint disease of the right knee was first 
diagnosed more than one year after his discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between degenerative joint disease of 
the right knee and service.

5.  Although the veteran received treatment for his lumbar 
spine in service, degenerative disc disease of the lumbar 
spine was first diagnosed more than one year after his 
discharge from service, and there is no competent evidence or 
opinion even suggesting  a nexus between such disability and 
the veteran's service.

6.  Although the veteran was diagnosed with urethritis in 
service, there is no competent evidence or opinion 
establishing that the veteran currently has residuals of a 
urinary tract infection.


CONCLUSIONS OF LAW

1.  The RO's February 1988 denial of service connection for a 
left knee condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
left knee disability (diagnosed as degenerative changes) are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The criteria for service connection for degenerative 
joint disease of the right knee are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

5.  The criteria for service connection for residuals of a 
urinary tract infection are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the request to reopen, as well as the claims foe 
service connection for right knee, lumbar spine, and 
genitourinary disabilities herein decided in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate these claims  has been 
accomplished.

In November 2004, after the rating action on appeal, , the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also explained the type of evidence needed to establish 
each element of a claim for service connection, as well as 
explained what constitutes new and material evidence to 
reopen such a claim (thus meeting the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) that a veteran must be 
notified of both the criteria to reopen a claim for service 
connection and to establish the underlying claim therefor)).  
After this letter, the appellant and his representative were 
afforded an opportunity to respond before the RO 
readjudicated the claims (as reflected in the February 2005 
SOC).  Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims herein decided, and has been afforded 
ample opportunity to submit such information and evidence. 

The Board also finds that the post-rating notice letter in 
November 2004 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The November 
2004 letter advised that VA is required to make reasonable 
efforts to obtain military medical records, VA medical 
records, records from the Social Security Administration, or 
records from other Federal agencies and to make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  The letter also specifically advised the appellant, 
"[i]f there is any other evidence or information that you 
think will support your appeal, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
document substantially meeting the VCAA's notice requirements 
was provided to the appellant after the rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and re-adjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate his claims, and 
the appellant was afforded an opportunity to submit 
information and evidence pertinent to his claims via the 
November 2004 letter  prior to the RO's readjudication of the 
claims in February 2005.  Neither in response to the document 
cited above, nor at any other point during the pendency of 
this appeal, has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
See also Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. 
Dec. 21, 2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue and notice pertaining to 
existence of a disability and nexus was provided in the 
above-mentioned letter.  While the RO has not provided the 
appellant with pertinent notice pertaining to degree of 
disability or effective date of rating, on these facts, such 
omission is harmless.  Id.  Because the Board's decision 
herein declines to reopen the claim for left knee disability, 
and denied the claims for  service connection, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  At his request, the appellant had a hearing before 
the Board, and the transcript of that hearing is of record  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with any 
claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Petition to Reopen the Claim for
Service Connection for Left Knee Degenerative Changes

The veteran's claim for service connection for a left knee 
condition previously was considered and denied.  In a 
February 1988 decision, the RO denied the veteran's claim for 
service connection for a left knee condition.  The evidence 
of record then consisted of the veteran's service medical 
records, as well as a post-service VA examination report and 
post-service private medical records.  

The service medical records show that, in October 1962, the 
veteran was diagnosed with contusion, sprain of the left 
knee.  In January 1963, the veteran incurred another injury 
to the left knee and was diagnosed with trauma of the left 
knee, rule out pulled extensor muscle.

The February 1988 VA examination report reflects a diagnosis 
of history of left knee injury, currently under no medical 
treatment, symptomatic.

Private medical records from S.W., M.D., dated from September 
1964 to October 1980, . indicate that, in May 1965, the 
veteran experienced trauma to the left knee in an automobile 
accident.  The diagnosis was torn lateral meniscus and torn 
lateral ligament.  In May 1979, it was noted that the veteran 
slipped on grease at work and twisted his left knee.  In 
October 1979, the veteran underwent an arthrotomy of the left 
knee.  The post-operative diagnosis was tear of the posterior 
horn of the medical meniscus of the left knee.

In the February 1988 decision, the RO denied the veteran's 
claim for a left knee condition on the basis that the 
evidence did not show that the veteran's in-service injuries 
to the left knee were other than acute and transitory.  In 
addition, the RO stated that the veteran was shown to have 
had significant post-service injuries, for which surgery was 
required.  The RO reasoned that the evidence failed to 
establish any chronic knee condition, relating to military 
service, prior to the post-service injuries.  The veteran 
expressed disagreement with the rating decision, but did not 
perfect an appeal to the Board.  Hence, that decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. 38 U.S.C.A. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed a current claim for service connection for 
a left knee condition in April 2002.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for left knee disability (diagnosed as degenerative changes).

A September 1989 VA treatment record reflects a diagnosis of 
degenerative joint disease of the knees.  A May 1991 VA 
examination report shows a diagnosis of bilateral 
meniscectomy unrelated to service.  An October 2003 VA 
treatment record shows a diagnosis of chronic knee pain.

The above-mentioned evidence only continues to show that the 
veteran has a current left knee disability.  Thus, the 
additional evidence associated with the claims file since the 
RO's prior denial is cumulative or redundant of evidence 
previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for degenerative changes of the left knee, 
or raise a reasonable possibility of substantiating the 
claim.  In this regard, the additional evidence still does 
not establish that the veteran has a chronic disability 
related to his in-service injuries of the left knee.  In the 
absence of objective evidence of such a relationship, service 
connection may not be granted.

The only other evidence added to the record consists of the 
veteran's assertions advanced through testimony during the 
August 2006 Board hearing.  However, the veteran is not shown 
to possess the appropriate medical expertise and training to 
competently offer a probative opinion as to whether a current 
disability is medically related to service.    See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, any statements 
purporting to do so cannot constitute material evidence.  
Where as here, the claim turns on a medical matter, 
unsupported lay statements without more, even if new, can 
never serve as a predicate to reopen a previously-disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
February 1988 RO denial constitutes new and material evidence 
to reopen the claim for service connection for left knee 
degenerative changes.  As such, the RO's February 1988 
decision, remains final, and the appeal must be denied.  As 
the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Degenerative Joint Disease of the Right Knee

The veteran asserts that his degenerative joint disease of 
the right knee is related to an injury in service when he 
jumped off a tank and twisted his knee.  After review of the 
evidence of record, however, the Board finds that service 
connection for the veteran's degenerative joint disease of 
the right knee is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaint, findings, or diagnosis of a right 
knee disability.  Thus, no right knee disability was shown in 
service.

Post service, an April 1971 private medical record from the 
St. Elizabeth Hospital shows a provisional diagnosis of tear 
of medial meniscus, right knee and possible bucket handle 
tear.

A July 1975 private medical record from S.W., M.D. shows that 
the veteran complained of twisting his right knee when he 
slipped at work.  X-rays revealed early degenerative joint 
disease with signs compatible of old medial meniscectomy.  
The diagnosis was probable retear of medial meniscus 
(reformed) and probable old anterior cruciate and medical 
cruciate ligament laxity.

In a  July 1975 letter, W.T., M.D., a private physician, 
states that the veteran had several knee problems in the 
past, including a medial meniscectomy on the involved (right) 
knee in 1971.

An August 1975 private record from S.W., M.D. notes that the 
veteran underwent an arthrotomy of the right knee.  The final 
diagnosis was internal derangement of the right knee with 
torn medial meniscus and status post right medial 
meniscectomy.

A September 1989 VA treatment record reflects a diagnosis of 
degenerative joint disease of the knees.

A May 1991 VA examination report includes a diagnosis of 
bilateral meniscectomy unrelated to the service.

The Board notes that the earliest post-service evidence of a 
diagnosis of arthritis of the right knee is the July 1975 
private medical record reflecting an assessment of shows 
early degenerative joint disease of the right knee, which is 
notes that this is more than one year after the veteran's 
discharge from service.

Moreover, although the veteran asserts that his right knee 
disability is related to an injury in service, there is no 
competent medical evidence or opinion even suggesting a 
relationship between the veteran's current right knee 
disability and his service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence or opinion.

C.  Degenerative Disc Disease of the Lumbar Spine

The veteran asserts that his degenerative disc disease of the 
lumbar spine is related to injuries in service.  The first 
injury that he reports was when he slipped on some motor oil 
and the other injury was during a field maneuver.  After 
review of the evidence of record, however, the Board finds 
that service connection for the veteran's degenerative disc 
disease of the lumbar spine is not warranted.

The veteran's service medical records show that in July 1964, 
the veteran complained of pain in his back.  He was diagnosed 
with strain of the lumbar spine.  The veteran's July 1964 
separation examination revealed that his spine was normal.  
Thus, no cervical spine disability was shown in service.

The earliest post-service evidence of a diagnosis of 
arthritis of the lumbar spine is in October 2001, at which 
time a VA treatment record shows a diagnosis of degenerative 
joint disease of the lumbosacral spine, and an X-ray of the 
lumbar spine revealed multilevel degenerative changes.  An 
October 2001 magnetic resonance imaging (MRI) report of the 
lumbar spine revealed diffuse disc disease with worsening at 
L4-5 and L5-S1 where there was mild thecal effacement at L4-5 
and right neural foraminal narrowing at L4-5 and L5-S1.  The 
Board notes that the date of this diagnosis is more than one 
year after the veteran's discharge from service.

Further,  there is no competent medical evidence or opinion 
even suggesting a relationship between current lumbar spine  
disability and any incident of service, to include his in-
service treatment for lumbosacral strain, , and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any such evidence.  

D.  Residuals of a Urinary Tract Infection

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for residuals of a urinary tract infection is not 
warranted.  

The veteran's service medical records show that in April 
1962, the veteran was diagnosed with urethritis, acute, due 
to gonococcus.  The veteran's July 1964 separation 
examination showed that his genitourinary system was normal.

A March 2002 VA treatment record showed a diagnosis of 
dysuria.

During his August 2006 Board hearing, the veteran testified 
that he had no problems with his urinary tract until he was 
in his sixties and began having problems urinating.

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the veteran has any 
current residuals of a urinary tract infection.  Regarding 
the post-service diagnosis of dysuria, the Board notes that 
there is no medical indication that the dysuria is related to 
the veteran's in-service diagnosis of urethritis or any 
urinary tract infection.  Further, neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any evidence showing current residuals of 
a urinary tract infection or residuals of the veteran's in-
service diagnosis of urethritis.  

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for residuals of a urinary 
tract infection must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

E.  All Service Connection Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has degenerative 
joint disease of the right knee, degenerative disc disease of 
the lumbar spine, and residuals of a urinary tract infection 
that are related to service, these claims turn on the  matter 
of medical relationship, or nexus.  As a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for degenerative joint disease of the right knee, 
for degenerative disc disease of the lumbar spine, and for  
residuals of a urinary tract infection must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, in the absence of any 
competent evidence to support any of the claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

As new and material evidence to reopen the claim of service 
connection for left knee disability (diagnosed as 
degenerative changes) has not been received, the appeal as to 
this matter is denied.

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for residuals of a urinary tract infection 
is denied.




REMAND

The Board finds that additional development is warranted with 
respect to the claim for compensation benefits, pursuant to 
the provisions of 38 U.S.C.. § 1151, for a left eye condition 
as a result of VA surgery of the left eye in May 2003.  

The veteran contends that improper VA medical treatment in 
May 2003 led to his left eye blindness.  He asserts that 
there were unforeseen complications during the May 2003 
surgery to remove his cataracts.  The record shows that in 
May 2003, the veteran underwent phacoemulsification with 
posterior chamber lens implant of the left eye; anterior 
vitrectomy; and anterior chamber lens placement.  The 
Operation Report noted a complication of posterior chamber 
rupture with anterior vitrectomy.  Visual acuity four days 
after the operation was 20/200 in the left eye.

In July 2003, the veteran sought treatment at the VA 
emergency room stating that he was going blind.  The 
diagnoses were history of anterior chamber intraocular lens 
in May 2003, presenting with loss of vision in the left eye, 
on dilated fundus examination; rhegmatogenous retinal 
detachment superiorly of the left eye, bullous; and the 
macula appeared to be off.  Visual acuity in the left eye was 
count fingers eccentrically.  Later in July 2003, the veteran 
underwent a pars plana vitrectomy of the left eye.  The 
veteran's visual acuity in the left eye was light perception.

An August 2003 VA treatment record shows a diagnosis of 
status post cataract extraction, anterior chamber intraocular 
lens of the left eye in May 2003, now with pseudophakic, 
macula off rhegmatogenous retinal detachment with tear at 
12:30.  A follow-up visit in August 2003 revealed a diagnosis 
of status post pars plana vitrectomy air-fluid exchange for 
rhegmatogenous retinal detachment.  Visual acuity of the left 
eye was hand motion.

An October 2003 VA treatment record shows diagnoses of status 
post pars plana vitrectomy of the left eye for rhegmatogenous 
retinal detachment in July 2003 - extensive retinal atrophy 
and pseudophakia of the left eye.  Visual acuity of the left 
eye was hand motion.

In a January 2005 letter, A.F., O.D., a private optometrist, 
states that the veteran presented to her office in May 2004 
with complaints of tearing and redness in both eyes.  He also 
reported a retinal detachment in the left eye in May 2003 
with subsequent laser treatment.  She stated that the veteran 
went the VA hospital seven days after symptoms of the retinal 
detachment began.  There was now a shaded line in the vision 
of the left eye.  The optometrist stated that there was no 
improvement in the veteran's left eye with corrective lenses.  
Anterior evaluation revealed a mild conjunctivitis in the 
left eye and an anterior chamber intraocular lens implant.  
Dilated fundus examination revealed an old central retinal 
detachment with laser repair and scarring in the left eye, 
consistent with the decreased vision in that eye.

Under the circumstances, the Board finds that examination of 
the veteran for the purposes of obtaining a medical opinion 
as to whether the proximate cause of his loss of sight in the 
left eye, which began in July 2003 was VA fault as a result 
of improper VA treatment during his May 2003 surgery of the 
left eye.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim for section 1151 
benefits.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled audiological evaluation or neurological 
examination, the RO should obtain and associate with the 
claims file a copy(ies) of the notice(s) of the date and time 
of the scheduled appointment(s) sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
South Texas Veterans Healthcare System (VHCS) in San Antonio, 
Texas, dated up to October 2003.  Further, records prior to 
the veteran's May 2003 cataracts surgery are not of record; 
specifically records from March 2002 to April 2003.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the South Texas 
VHCS for the period from March 2002 to April 2003 and from 
October 2003, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request all evidence 
in the appellant's possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  .  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the South 
Texas VHCS all pertinent records of 
evaluation or treatment of the 
veteran's left eye, for the periods 
from March 2002 to April 2003, and from 
October 2003 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim on appeal.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After any records and/or responses 
from any contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA eye examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
proximate cause of the veteran's left eye 
blindness was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA during the May 2003 
cataract surgery of the left eye, or (b) 
an event not reasonably foreseeable.  In 
reaching his opinion, the physician 
should address the matter of whether, 
during the May 2003 surgery, VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
compensation benefits, pursuant to 
38 U.S.C. § 1151, in light of all 
pertinent evidence and legal authority.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional 



development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


